Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 5/10/21. Claims 1-2, and 4-11, 21-29 are pending. Claim 1 has been amended. Claim 3 and 12-20 have been canceled. Claims 21-29 have been added.

Response to Arguments
The claim rejections under 35 U.S.C. 103(a), have been withdrawn in response to Applicants' amendments. 
Applicants’ arguments are considered moot in light of the withdrawal of claim objections and rejections as stated above.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-9 21-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US 2005/0096832) in view of HERSHEY (US 6,473,677) further in view of FOSTER (US 6,478,033) further in view of HERSHEY (US 6,473,677).
Claims 1-2, 4-9, 21 and 24-27 are directed toward a method for optimizing cleaning of a turbine engine executed by one or more computing devices, the method comprising: receiving engine health data and evaluating the data, and querying an operational database to execute a cleaning optimization routine to evaluate instances of the engine health data and cleaning with a foamed cleaning agent according to the schedule.
TAKADA et al. teaches to determine sum of loss cost by not washing a compressor of a gas turbine and to determine a gas turbine washing-date from it, based on the compressor efficiency (engine health) and to carry out by washing with nozzles 312. See Abstract. Therefore it can be seen that while the exact method is not claimed, the claimed method is made obvious by TAKADA et al. as the differences relate only to the terminology of parameters to carry out the same method for optimization of cleaning and calculating cost (106) based on compressor efficiency (which is based on fuel consumption, 105 and resulting from an engine health monitor). However, TAKADA et al. does not appear to teach the use of an operational database with turbine engine use information as claimed. 
It is well known in the art to query am operational database with environment and flight information of the aircraft for proper engine care. For example, HERSHEY et al. teaches to query an operational database including environment information. See Abstract and col. 7 lines 12-31.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the turbine engine cleaning system/method as taught by TAKADA et al. and to query an operational database as taught by HERSHEY et al. to optimize cleaning while considering weather and flight history of the aircraft. 
However, TAKADA et al. in view of HERSHEY et al. does not appear to teach using a foamed cleaning agent, and wand/pipe structure 70.
It is well known in the art to wash a turbine engine using a foamed cleaning agent from a wand, for example, as taught by FOSTER et al. See last line of Abstract.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the turbine engine cleaning system/method as taught by TAKADA et al. in view of HERSHEY et al. and to clean with foamed cleaning solution as taught by FOSTER et al. to accomplish the same predictable and well known result of cleaning the turbine engine. The foamed cleaning agent makes obvious for the cleaning schedule optimization criteria, which is also intended use of an optimizer.
Re Claims 22 and 27, it would be obvious and almost inherent to include information about what cleaning is available as part of a cleaning program.
Claims 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US 2005/0096832) in view of HERSHEY (US 6,473,677) further in view of FOSTER (US 6,478,033) further in view of SCHEID et al. (US 2011/0112991).
TAKADA et al. in view of HERSHEY et al. further in view of FOSTER is relied upon as applied to the claims above.
Claims 10-11 and 28-29 are further directed towards a notification system configured to notify an owner of the turbine engine the cleaning schedule, the estimated fuel consumption, and the estimated carbon credits. TAKADA et al. already teaches a display device, and to outing a user's name, a processing date, and a processing result. See [0048]-[0052].
Regarding Claims 10-11, TAKADA et al. in view of HERSHEY further in view of FOSTER does not appear to teach the estimated carbon credits. 
However, it is well known to establish carbon credit based upon a cleaning of a gas turbine engine, for example as taught SCHEID et al., prior to selling the credit for money. See Fig. 1, Abstract and Claims 1-2.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention at the time of filing to modify the system/method for optimizing cleaning of a turbine engine as taught by TAKADA et al. in view of HERSHEY et al. further in view of FOSTER to also calculate the carbon credits (savings) generated from washing the turbine engine as taught by SCHEID et al. to help a user determine whether the washing should be carried out by weighing the fuel inefficiency, cost of cleaning, improved fuel efficiency and carbon credits generated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711